Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following:
“removing a blocking dielectric layer, a charge storing layer and a tunnel dielectric layer from a bottom surface of the first opening”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 2009/0294828, hereinafter Ozawa)
	With respect to claim 1, Oazwa discloses a method (Para 0003) to form a non-volatile memory device (e.g. Fig. 26), comprising: providing a semiconductor substrate (201); forming a lower dielectric layer (202) over the semiconductor substrate; forming a memory control gate layer (203) on the lower dielectric layer; forming an upper dielectric layer (202 layer on the top of 203)on the memory control gate layer; forming a first opening (204 of Fig. 27) through the stack of the upper dielectric layer, the memory control gate layer and the lower dielectric layer; forming a blocking dielectric layer (206), a charge storing layer (207) and a tunnel dielectric layer (208) in the first opening; removing a blocking dielectric layer, a charge storing layer and a tunnel dielectric layer from a bottom surface of the first opening (Fig. 31); 
Ozawa in the same embodiment does not explicitly disclose thereafter forming a semiconductor layer in the opening, wherein a part of the semiconductor layer forming a vertical channel region of the non-volatile memory device; forming a dielectric filler material in the opening such that the dielectric filler material is surrounded by the semiconductor layer within the opening.
In another embodiment Ozawa discloses thereafter forming a semiconductor layer (24 of Fig. 35) in the opening, wherein a part of the semiconductor layer forming a vertical channel region of the non-volatile memory device; forming a dielectric filler material in the opening such that the dielectric filler material is surrounded by the semiconductor layer within the opening (Para 0280; cavity filled with dielectric material). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of invention to modify Ozawa’s first embodiment by having a disclosure from second embodiment in order channel
With respect to claim 2, Ozawa discloses wherein the memory control gate layer is formed immediately adjacent to and sandwiched between the lower dielectric layer and the upper dielectric layer (203 is formed adjacent to lower and upper layers of 202).
With respect to claim 3, Ozawa discloses wherein the semiconductor layer is a polysilicon layer (Para 0178).
With respect to claim 4, Ozawa discloses wherein the memory control gate layer is formed with doped polysilicon material (Para 0061; control gate electrodes made of polycrystalline silicon doped with impurities).
With respect to claim 5, Ozawa discloses wherein the memory control gate layer is formed with high working function material (Para 0061; control gate electrodes made of polycrystalline; according to applicant’s specs (para 0052-0053) control gate comprises of polysilicon). 

Claims 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Bhattacharyya (US 2006/0261401, hereinafter Bhattacharyya).
With respect to claim 6, Ozawa discloses the method as in claim 1.
Ozawa does not explicitly disclose wherein the tunnel dielectric layer comprising a high-k dielectric layer having metal and oxide.
In an analogous art, Bhattacharyya discloses wherein the tunnel dielectric layer comprising a high-k dielectric layer having metal and oxide (Para 0061; tunnel dielectric comprise of hafnium oxide).
Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of invention to modify Ozawa’s method by adding Bhattacharrya’s disclosure in order to improve the insulating properties of the charge storage region.
With respect to claim 7, Ozawa discloses the method as in claim 6.
Ozawa does not explicitly disclose wherein the high-k dielectric layer comprising a material selected from the group consisting of hafnium-based material, zirconium-based material, and Yttrium based material.
In an analogous art, Bhattacharyya discloses wherein the high-k dielectric layer comprising a material selected from the group consisting of hafnium-based material, zirconium-based material, and Yttrium based material (Para 0061; hafnium oxide).
Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of invention to modify Ozawa’s method by adding Bhattacharrya’s disclosure in order to improve the insulating properties of the charge storage region.
With respect to claim 8, Ozawa discloses the method as in claim 6.
Ozawa does not explicitly disclose wherein forming the charge storing layer comprising forming a first oxygen-rich silicon oxynitride layer closer to the tunnel dielectric layer and forming a second oxygen-lean silicon oxynitride layer closer to the blocking dielectric layer.
In an analogous art, Bhattacharyya discloses wherein forming the charge storing layer comprising forming a first oxygen-rich silicon oxynitride layer (114 of Fig. 1A) closer to the tunnel dielectric layer and forming a second oxygen-lean silicon oxynitride layer closer to the blocking dielectric layer (116 – Para 0068). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of invention to modify Ozawa’s method by adding Bhattacharyya’s disclosure in order to improve charge storage capabilities of a semiconductor device. 
With respect to claim 13, Ozawa discloses the method as in claim 6.
Ozawa does not explicitly disclose wherein the charge storing layer is an oxynitride layer, wherein the oxygen content is increased proximate to the tunnel dielectric layer and is decreased proximate to the blocking dielectric layer.
In an analogous art, Bhattacharyya discloses wherein the charge storing layer is an oxynitride layer (Para 0066; charge trapping layer comprises of oxynitride), wherein the oxygen content is increased proximate to the tunnel dielectric layer and is decreased proximate to the blocking dielectric layer (Para 0068). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of invention to modify Ozawa’s method by adding Bhattacharyya’s disclosure in order to improve charge storage capabilities of a semiconductor device. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Doh et al. (US 2006/0022252, hereinafter Doh).
With respect to claim 12, Ozawa does not explicitly disclose forming a logic transistor on the semiconductor substrate, the logic transistor including a gate dielectric layer and a logic gate electrode, wherein the work function of the memory control gate layer is higher than that of the logic gate electrode.
In an analogous art, Doh discloses forming a logic transistor on the semiconductor substrate (any other transistor on SONOS), the logic transistor including a gate dielectric layer and a logic gate electrode, wherein the work function of the memory control gate layer is higher than that of the logic gate electrode (Para 0021). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of invention to modify Ozawa’s method by adding Doh’s disclosure in order to control threshold voltage of the control gate transistor. 

Allowable Subject Matter
Claims 9-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Ozawa, Bhattacharyya and Doh does not disclose or make it obvious to combine without impermissible hindsight incorporating carbon into the second oxygen-lean silicon oxynitride layer as disclosed in claim 9 in combination with all of limitations of claims 1 and 8.
Ozawa, Bhattacharyya and Doh does not disclose or make it obvious to combine without impermissible hindsight incorporating forming an anti-tunnel layer separating the first oxygen-rich silicon oxynitride layer and the second oxygen-lean silicon oxynitride layer as disclosed in claim 10 in combination with all of limitations of claims 1 and 8.


Ozawa, Bhattacharyya and Doh does not disclose or make it obvious to combine without impermissible hindsight incorporating incorporating carbon into the oxynitride layer proximate to the blocking dielectric layer as disclosed in claim 14 in combination with all of limitations of claims 1 and 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816


/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816